Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant filed an amendment and RCE on 1/25/22. The sole purpose of the amendment was to place the claims in condition for allowance in view of a board decision of 12/6/21 in which claims 28, 29 were determined to be allowable over the examiner of record but required incorporation in their respective independent claim. Applicant also had two IDS to be considered, one dated 1/25/22 and one dated 12/28/20. 

The allowed claims are 16,18-23,27. 

In regards to the 35 USC 101, the claims 28, 29 now incorporated in the independent claims were determined to be practical applications on 3/5/20 and were not otherwise contra-determined by the board decision of 10/5/20.

In regards to 35 USC 103(a), the Most relevant art was US Patent Publication 2015/0134428 to Li, US Patent Publication 2012/019112 to Spodak and Non Patent Document “NFC in Public Transportation” 

The reason for allowance, the art of record does not teach or disclose; 
“ such that a user of the mobile device cannot select a desired payment application during the low power mode; the multiple-transaction payment is associated with a tap-in tap-out transit journey where the user is fined if the user cannot tap out with the same payment application used to tap in; and the step of assigning the highest priority value to the record when it is detected that the mobile device is about to enter the low power mode allows the user to tap out in the low power mode using the determined payment application used to tap in even though the user cannot select the determined application in said low power mode.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698